IN THE SUPREME COURT OF IOWA
                              No. 16–0575

                          Filed March 9, 2018


STATE OF IOWA,

      Appellee,

vs.

K’VON JAMES HENDERSON,

      Appellant.



      On review from Iowa Court of Appeals.


      Appeal from the Iowa District Court for Black Hawk County,

George Stigler, Judge.



      A defendant appeals his conviction for first-degree robbery.

DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT REVERSED AND CASE REMANDED WITH DIRECTIONS.



      John Audlehelm of Audlehelm Law Office, Des Moines, for
appellant.



      Thomas J. Miller, Attorney General, Martha E. Trout, Assistant

Attorney General, Brian Williams, County Attorney, and Bradley Walz,

Assistant County Attorney, for appellee.
                                    2

MANSFIELD, Justice.

      Can a getaway driver be convicted of first-degree robbery under the

dangerous weapon alternative without knowing or intending that the

robbery does involve a dangerous weapon? In our view, the answer to

this question is no.

      Here the defendant agreed to be the getaway driver for two others

who were going to rob a pharmacy.       The robbery took place, but the

defendant never gave a ride to his compatriots because they were

apprehended by the police before any rendezvous occurred.

      Since a gun had been used, all three individuals were charged with

first-degree robbery.   Iowa Code § 711.2 (2015).   After a joint trial, all

three were convicted of that charge.    The defendant appealed, arguing

among other things that the record did not contain substantial evidence

he knew a gun would be used in the robbery.         The court of appeals

affirmed.

      On further review, we reverse the defendant’s conviction for

robbery in the first degree under Iowa Code section 711.2 and remand

for entry of judgment and sentencing for robbery in the second degree

under section 711.3. We hold that the defendant’s conviction under an

aiding and abetting theory required the State to prove the defendant not

only participated in or encouraged the crime, but also knew of it,

including the dangerous weapon element.       Because the State failed to

prove defendant had knowledge or intent of the use of a gun, a motion

for judgment of acquittal on this basis would have been meritorious, and

the defendant’s trial counsel rendered ineffective assistance in failing to

move for acquittal on this basis.
                                               3

       I. Facts and Procedural Background.

       On February 9, 2015, the defendant K’von Henderson and his

friends, Riley Mallett, Cody Plummer, Myles Anderson, and Dayton

Nelson, were hanging out at Plummer’s home.                At some point, Mallett

suggested robbing the Greenwood Pharmacy in Waterloo.                 The group

agreed and spent the rest of the evening hashing out the details,

including each participant’s respective role in the robbery.           The initial

plan was for Anderson and Mallett to enter the pharmacy, and

Henderson and Nelson to be drivers. Henderson would take Anderson

and Mallett away from the scene in a white Oldsmobile, and Nelson

would drive the drugs and money away in a separate vehicle—a black

BMW.

       The parties also discussed how they would perpetrate the robbery

itself. According to Nelson, 1 they decided not to use a gun. Instead, they

intended to use a threatening note.

            Q. Now, when you made this plan to rob this
       pharmacy, you know very well that there was supposed to be
       no guns at all involved in this robbery, correct? A. Yes, sir.

           Q. That was made certain at this house, Cody
       Plummer’s house? A. Yes, sir.

             Q. And it’s fair to say that nobody was supposed to
       even get hurt in this robbery, correct? A. Yes, sir.

             ....

             Q. In doing so, during that planning, how were you—
       how were the people that entered the pharmacy going to
       attempt to get the employees at Greenwood Pharmacy to give
       them anything without showing a weapon or without using
       any kind of force. A. A note.

            Q. And what was the nature of the note going to
       be? A. Just so you didn’t have to use anything else.


       1Nelson   testified for the prosecution at trial.
                                     4

      The following day, February 10, was a flurry of activity and

communication for the group.        Cellphone records revealed that the

parties called each other frequently that day, and the timing of the calls

coincided with later trial testimony as to when the men were together

and when they were apart. Mallett texted Anderson in the early hours of

the morning to confirm that both had obtained masks for the robbery.

Approximately an hour and a half before the robbery, Anderson backed

out of his role as one of the two entrants into the pharmacy. Plummer

took his place.

      The group brought two vehicles to the pharmacy parking lot: the

BMW and the Oldsmobile. Mallett drove Anderson and Plummer in the

BMW, while Nelson and Henderson went separately in the Oldsmobile.

After everyone arrived in the pharmacy parking lot, Nelson exited the

Oldsmobile and got into the driver’s seat of the BMW. Henderson split

off from the group and drove the Oldsmobile by himself to the meeting

point where he was supposed to pick up Plummer and Mallett after the

robbery.

      According to Nelson, after Henderson had left, and immediately

before Plummer and Mallett were to enter the pharmacy, Anderson

produced a firearm similar to a police-issued firearm. Anderson referred

to this gun as “Billy” and had evidently acquired it in a previous robbery.

      Nelson testified at trial that all of the group members were aware

Anderson possessed this gun, although he did not regularly carry it.

Nelson further testified that he did not know that a gun was going to be

used until Anderson pulled out “Billy.”       Nelson observed Anderson

handing the gun out the car window of the BMW. Nelson could not see

who Anderson passed the gun to, although only Mallett and Plummer

were outside the vehicle at that time.
                                     5

      Shortly before 9:00 p.m., Mallett and Plummer entered Greenwood

Pharmacy. Both men wore masks, and Mallett wore distinctive “clown

pants,” which were black with large white stars on them.       Pharmacy

employees testified that both men also appeared to be carrying guns,

although one appeared to be a toy. Once inside, Mallett moved to the

back of the pharmacy and provided a handwritten note to the pharmacist

that read, “Give all the pain pill[s], all the Xanax and all the

Promethazine [and] Codeine before I shoot this bitch up.” Mallett pointed

his gun—i.e., “Billy”—at the pharmacist’s head to direct him around the

store. The pharmacist testified that the gun “definitely looked metal. It

looked like a weapon that a police would have.”       Mallett ordered the

pharmacist to hand over supplies of various drugs.

      Meanwhile, Plummer took $70 from the cash register at the front,

although the employee there believed Plummer’s gun wasn’t real: “It had

a little orange around it.” Plummer then joined Mallett at the rear of the

pharmacy.     When the robbers ordered a technician to empty the

remaining register, she triggered the silent alarm.

      Once Mallett and Plummer had obtained their loot, they fled

through the back exit of the pharmacy. Nelson was there to meet them,

and they deposited the items they had stolen into the trunk of the BMW.

Nelson and Anderson then headed in the BMW to Plummer’s house.

      In accordance with the plan, Mallett and Plummer went on foot to

meet Henderson at the chosen rendezvous spot. However, by this time,

law enforcement officers were swarming the area, and no rendezvous

occurred.   Mallett was eventually caught in a treehouse in a nearby

neighborhood.    He had discarded his distinctive “clown pants”—later

found by the police nearby—and wore only shorts and a hooded
                                    6

sweatshirt.     Plummer     was   apprehended    running    through     the

neighborhood with only one shoe, having lost the other while fleeing.

      Meanwhile, Henderson drove to Plummer’s house where he met

Nelson and Anderson, and the three of them proceeded to Nelson’s

house. There, they divided some of the proceeds of the robbery and hid a

purse filled with the remaining stolen drugs under Nelson’s mother’s bed.

Anderson then went to his own home, where he was later taken into

custody by police.

      At Nelson’s home, Henderson ran into Nelson’s younger brother.

Henderson told the brother that if anyone asked, he should say

Henderson and the others had been hanging out with him all evening.

Soon, the police arrived at Nelson’s house and knocked on the door. As

Nelson answered the door, his dogs bolted out. Henderson and Nelson

ran after the dogs but were quickly apprehended by the police.

      The officer who detained Henderson found approximately $70 and

a wad of tinfoil containing Xanax in his pocket. Although Henderson had

a valid prescription for Xanax, Henderson accused the officer of planting

the packet in his pocket. Henderson’s sister later testified at trial that

the pills Henderson normally took were of a different color than those

recovered from his pocket on the night of the robbery.

      When questioned by police, Henderson initially claimed he had

been with a friend getting his taxes done during the day and ended up at

the Nelson residence in the evening where he had stayed. He ultimately

admitted to leaving the Nelson house, but claimed that he had spent the

time just driving around.

      On February 20, a trial information was filed in the Iowa District

Court for Black Hawk County charging Henderson, Anderson, Plummer,

and Mallett with first-degree robbery, a class “B” felony. See Iowa Code
                                       7

§ 711.2.     Anderson pled guilty to first-degree robbery.       Nelson entered

into an agreement to plead guilty to first-degree theft and conspiracy to

commit first-degree robbery, both class “C” felonies, and to testify against

the remaining defendants. See id. § 706.3(1); id. § 714.2(1). Henderson

went to trial jointly with Plummer and Mallett.

         A first trial commenced on November 24 but resulted in a mistrial.

Subsequently, a second jury was impaneled on February 9, 2016, and

the presentation of evidence began on February 10.

         The State’s main witness was Nelson, who testified to the entire

series of events leading up to and past the robbery. Other prosecution

witnesses included employees of the pharmacy, police officers who

responded to and investigated the robbery, Plummer’s girlfriend who

overheard some of the planning for the robbery on February 9, 2015,

Nelson’s mother, and Nelson’s younger brother. Surveillance video from

the pharmacy depicting the robbery was also played for the jury.

         After the State rested, all three defendants moved for judgment of

acquittal. See Iowa R. Crim. P. 2.19(8). Henderson’s motion urged that

Nelson’s testimony lacked corroboration.             Specifically, his counsel

argued,

         [T]here is simply no corroboration of Mr. Nelson’s testimony.
         Therefore, there is no jury question presented and we’d ask
         the Court to dismiss the charge of Robbery in the First
         Degree against Mr. Henderson as a matter of law.

The court denied all three motions.

         In addition to first-degree robbery, the jury was instructed on the

lesser    included   offenses   of   second-degree     robbery    and   assault.

Instruction No. 23 stated,

              The State must prove all of the following elements of
         Robbery in the First Degree:
                                     8
            1. On or about the 10th day of February, the
      defendant K[’]von Henderson, or a person the defendant
      aided and abetted or engaged in joint criminal conduct, had
      the specific intent to commit a theft.

            2. To carry out his intention or to assist in escaping
      from the scene, with or without the stolen property, the
      defendant, or a person the defendant aided and abetted or
      engaged in joint criminal conduct, committed an assault on
      Marcie Mangin or Diane Petersen or Stephen Burk or Wesley
      Pilkington.

            3. The defendant, or a person the defendant aided and
      abetted, was armed with a dangerous weapon.

             If the State has proved all of the elements, the
      defendant is guilty of Robbery in the First Degree. If the
      State has proved elements numbers 1 and 2, but not
      element 3, the defendant is guilty of Robbery in the Second
      Degree. If the State has proved only element no. 2, the
      defendant is guilty of Assault. If the State has proved only
      element no. 1 or none of the elements, the defendant is not
      guilty.

      The jury also received a general instruction regarding aiding and

abetting. Thus, Instruction No. 18 stated,

             “Aid and abet” means to knowingly approve and agree
      to the commission of a crime, either by active participation
      in it or by knowingly advising or encouraging the act in some
      way before or when it is committed. Conduct following the
      crime may be considered only as it may tend to prove the
      defendant’s earlier participation.

            ....

            The crimes charged require a specific intent.
      Therefore, before you can find the defendant “aided and
      abetted” the commission of the crime, the state must prove
      the defendant(s) either has such specific intent or “aided and
      abetted” with the knowledge the others who directly
      committed the crime had such specific intent.            If the
      defendant(s) did not have the specific intent, or knowledge
      the other had such specific intent, he is not guilty.

      On February 17, 2016, the jury returned verdicts finding all three

defendants guilty of first-degree robbery.
                                     9

      On February 25, Henderson filed from jail a pro se handwritten

motion for a new trial, alleging several deficiencies in his trial and

representation, including the lack of corroboration of Nelson’s testimony.

On February 29, Henderson supplemented this motion with another

handwritten jail note which said in part,

      In trial the state and it’s witness’ never mentioned I had any
      knowledge what-so-ever that there was going to be a weapon
      used in the robbery at Greenwood Pharmacy nor did the
      state or it’s witness’ ever mention I seen the robbery the
      night of the incident. I feel I was wrongfully charged and
      convicted because to be charged with 1st degree robbery I
      would’ve have had to known that there was going to be a real
      weapon or even a weapon at all, and that was not brought
      up at trial at all.

      On March 24, the district court heard and overruled Henderson’s

motion for new trial. As to Henderson’s knowledge of a gun, the court

indicated there had been trial testimony that “there was a weapon

produced, handed out of the car by Myles Anderson to either Mr. Mallett

or Mr. Plummer and that [Henderson] had full knowledge of that.”

      Henderson spoke up in the courtroom and disagreed. He asked,

“And when—where did they say that in the trial?” The court replied that

it didn’t want to argue the point, but that was what the record reflected.

Henderson disagreed again and reiterated, “[T]hey have no proof that I

knew knowledge of the weapon being involved . . . . But I am still getting

First Degree Robbery though.”

      As required by Iowa law, the district court sentenced Henderson

for first-degree robbery to twenty-five years in prison, subject to a

seventy percent mandatory minimum period of incarceration. See Iowa

Code §§ 902.9(1)(b), .12(5).

      Henderson appealed.       The appellate brief filed by his counsel

raised a single issue—insufficient evidence or alternatively ineffective
                                    10

assistance of counsel based on failure to move for judgment of acquittal

due to absence of proof that Henderson was aware a dangerous weapon

would be used in the robbery.

      Henderson also filed a pro se brief. In addition to the dangerous

weapon issue, Henderson’s pro se brief raised additional ineffective-

assistance claims relating to the waiving of reporting of voir dire, failure

to obtain the admission of exculpatory out-of-court statements made by

Henderson’s codefendants, failure to take the deposition of Nelson’s

younger brother, and failure to object to trial evidence that Anderson had

previously stolen firearms, including handguns.

      We transferred the case to the court of appeals, which affirmed

Henderson’s conviction. In rejecting Henderson’s claim that he could not

be found guilty of first-degree robbery because the State had not proved

he had knowledge or intent a dangerous weapon would be used, that

court said,

            Henderson was involved in the planning and execution
      of the robbery. He was there when the note threatening to
      “shoot this bitch up” was written. “All persons concerned in
      the commission of a public offense, whether they directly
      commit the act constituting the offense or aid or abet its
      commission, shall be charged, tried, and punished as
      principles.” Iowa Code § 703.1 (2015). Nelson testified they
      all knew a gun would be used. Whether Henderson knew or
      did not know a gun would be involved makes no difference.

The court also denied relief on the remaining issues raised in

Henderson’s pro se brief.

      We granted Henderson’s application for further review.

      II. Standard of Review.

      We review de novo claims of ineffective assistance of counsel. State

v. Harris, 891 N.W.2d 182, 185 (2017). However, when the claim is that

counsel was ineffective in failing to move for judgment of acquittal, this
                                    11

implicates the question whether such a motion would have been

meritorious, which turns on the sufficiency of evidence. Id. at 186. We

have said that “no reasonable trial strategy could permit a jury to

consider a crime not supported by substantial evidence.”           State v.

Schlitter, 881 N.W.2d 380, 390 (Iowa 2016); see also State v. Schories,

827 N.W.2d 659, 664–65 (Iowa 2013). In making determinations on the

sufficiency of the evidence, we view the evidence in the light most

favorable to the State and will consider whether there is substantial

evidence supporting the defendant’s conviction. See State v. Huser, 894
N.W.2d 472, 490 (Iowa 2017).        Evidence is substantial if it would

convince a rational trier of fact the defendant is guilty beyond a

reasonable doubt. State v. Ortiz, 905 N.W.2d 174, 180 (Iowa 2017); State

v. Reed, 875 N.W.2d 693, 704–05 (Iowa 2016).

      III. Analysis.

      Henderson’s application for further review raised only whether

there was sufficient evidence to conclude Henderson knew or intended a

dangerous weapon would be used in the robbery. We will exercise our

discretion to let the court of appeals decision stand as the final decision

on the remaining issues raised on appeal.        See State v. Martin, 877
N.W.2d 859, 865 (Iowa 2016).      Henderson asks that the sufficiency of

this evidence be addressed either directly or, if necessary, through the

pathway of ineffective assistance of counsel.

      At the close of the State’s case, Henderson’s counsel moved for a

judgment of acquittal based on a claimed lack of corroboration of

Nelson’s accomplice testimony. He made no argument that the State had

failed to prove Henderson’s knowledge of a dangerous weapon. We have

held a defendant’s motion for judgment of acquittal only serves to

preserve error on a claim of insufficient evidence for appellate review in a
                                    12

criminal case if it “identifies the specific grounds raised on appeal.” See

State v. Brubaker, 805 N.W.2d 164, 170 (Iowa 2011) (quoting State v.

Truesdell, 679 N.W.2d 611, 615 (Iowa 2004)); see also State v. Ross, 845
N.W.2d 692, 700 (Iowa 2014) (“Trial counsel is required to make a

specific objection in his or her motion for judgment of acquittal in order

to preserve error.”). Because the motion did not mention the deficiency

in proof now raised on appeal, we find that error was not preserved. See

Brubaker, 805 N.W.2d at 170.             However, as already discussed,

Henderson argues in the alternative that his trial counsel was ineffective

and we can reach the sufficiency-of-evidence issue that way.

      Contrary to the district court’s observations at the sentencing

hearing, we do not believe the record contains evidence that Henderson

saw or knew about Anderson handing the gun through the window of the

BMW to either Plummer or Mallett. Nelson stated that Henderson was

not with them at that point.     In fact, in its appellate brief the State

concedes that “Henderson had already driven to his spot.”

      Likewise, we do not believe the record supports the court of

appeals’ statements that Henderson was present when the note

threatening to “shoot this bitch up” was written or that Nelson testified

everyone knew a gun would be used. To the contrary, Nelson testified

(1) the plan on February 9 was not to use a gun, (2) the note was written

later, and (3) Nelson himself learned for the first time a gun would be

used when Anderson handed the firearm to Plummer or Mallett just

before they entered the pharmacy.

      The State, however, insists the test is foreseeability rather than

knowledge: “Contrary to Henderson’s claim, the issue is not whether he

knew a gun would be used in the robbery to establish his guilt but

whether it was foreseeable that a gun would be used.” The State also
                                   13

points to Nelson’s testimony that the group already knew Anderson

possessed a gun and maintains the jury didn’t have to accept Nelson’s

testimony that the plan was not to use a gun. The State adds, “It makes

little sense that the young men would plan a robbery at a pharmacy with

four employees present and not have a weapon when one was readily

available.”

      We do not agree that foreseeability, as opposed to knowledge or

intent, is enough to sustain an aiding-and-abetting conviction.       This

conflates aiding and abetting with joint criminal conduct. We have held

that “[j]oint criminal conduct ‘contemplates two acts—the crime the joint

actor has knowingly participated in, and a second or resulting crime that

is unplanned but could reasonably be expected to occur in furtherance of

the first one.’ ” State v. Tyler, 873 N.W.2d 741, 752 (Iowa 2016) (quoting

State v. Rodriguez, 804 N.W.2d 844, 852 (Iowa 2011)). Here, however,

only one crime occurred—the robbery itself.

      Aiding and abetting requires only a single crime, but the State

must prove the defendant “knew of the crime at the time of or before its

commission.” State v. Tangie, 616 N.W.2d 564, 574 (Iowa 2000). As we

have held,

            To sustain a conviction on the theory of aiding and
      abetting, the record must contain substantial evidence the
      accused assented to or lent countenance and approval to the
      criminal act either by active participation or by some manner
      encouraging it prior to or at the time of its commission. The
      State must prove the accused knew of the crime at the time
      of or before its commission. However, such proof need not
      be established by direct proof, it may be either direct or
      circumstantial.

Id. (citation omitted).    “Knowledge is essential; however, neither

knowledge nor presence at the scene of the crime is sufficient to prove

aiding and abetting.” State v. Neiderbach, 837 N.W.2d 180, 211 (Iowa
                                     14

2013) (quoting State v. Hearn, 797 N.W.2d 577, 580 (Iowa 2011)). “The

guilt of a person who aids and abets the commission of a crime must be

determined upon the facts which show the part the person had in it

. . . .” Iowa Code § 703.1.

      To restate the matter, under a joint criminal conduct theory, the

question is whether the charged, later crime was foreseeable, regardless

of whether the defendant had the specific intent to commit that crime or

knowledge that his or her compatriot was committing the crime.          See

State v. Countryman, 572 N.W.2d 553, 562 (Iowa 1997) (finding that

“[f]rom the joint conduct in committing the first crime it follows that [the

defendant] can be found vicariously responsible for other foreseeable

crimes of a confederate” and rejecting the notion that “she should not be

convicted without proving she had a mens rea to commit murder”). The

same is not true under the theory of aiding and abetting.        There the

defendant must have “knowingly aided the principal” in committing the

crime. State v. Satern, 516 N.W.2d 839, 843 (Iowa 1994).

      Therefore, in the context of a first-degree robbery prosecution

under the dangerous weapon alternative, the State must prove the

alleged aider and abettor had knowledge that a dangerous weapon would

be or was being used.         See Iowa Code § 711.2 (“A person commits

robbery in the first degree when, while perpetrating a robbery, the person

. . . is armed with a dangerous weapon.”).       Otherwise, the aider and

abettor may have knowledge or intent to commit a robbery, but not first-

degree robbery.

      Federal law follows this approach: “We have previously found that

intent requirement [for aiding and abetting] satisfied when a person

actively participates in a criminal venture with full knowledge of the

circumstances constituting the charged offense.”      Rosemond v. United
                                     15

States, 572 U.S. ___, ___, 134 S. Ct. 1240, 1248–49, 1251 (2014) (holding

that to be convicted of aiding and abetting the crime of using a firearm

during drug trafficking, the defendant “needed advance knowledge of a

firearm’s presence”).   “[A]n aiding and abetting conviction requires not

just an act facilitating one or another element, but also a state of mind

extending to the entire crime.” Id. at 572 U.S. at ___, 134 S. Ct. at 1248.

Hence, to sustain an armed robbery conviction based on aiding and

abetting under federal law, the defendant must have known a

confederate would be armed. See United States v. Akiti, 701 F.3d 883,

887 (8th Cir. 2012) (upholding the conviction of a getaway driver for

aiding and abetting armed robbery because “a reasonable jury could

have concluded Akiti knew Tang would be armed during the robbery”);

United States v. Easter, 66 F.3d 1018, 1024 (9th Cir. 1995) (“A rational

jury could infer, based upon the conversation the night before the

robbery, and Lea’s opportunity on the way to the bank to overhear a

discussion about who was going to carry the guns, and to see at least

one of the guns, that Lea knew the robbery was going to be an armed

one.”); United States v. Grubczak, 793 F.2d 458, 462 n.1 (2d Cir. 1986)

(noting “that in a prosecution for aiding and abetting armed bank

robbery, the government must establish not only that the defendant

knew that a bank was to be robbed and became associated and

participated in that crime, but also that the defendant ‘knew that [the

principal] was armed and intended to use the weapon, and intended to

aid him in that respect’ ” (alteration in original) (quoting United States v.

Longoria, 569 F.2d 422, 425 (5th Cir. 1978))).
      Most state jurisdictions appear to follow the same approach. See
Robinson v. United States, 100 A.3d 95, 106–08 (D.C. 2014) (“Actual
knowledge of the weapon is required . . . . We perforce hold that the trial
                                    16

court in the present case erred by instructing the jury, in response to its
inquiries, that a defendant could be convicted of second-degree burglary
while armed as an aider and abettor if she had reason to know the
principal perpetrator of that crime was armed.”); Hemphill v. State, 531
S.E.2d 150, 151–52 (Ga. Ct. App. 2000) (approving a pattern jury
instruction requiring “that the defendant had knowledge that the crime
of armed robbery was being committed” and noting that the defendant—
who   was   the   driver—“knew     that   his   accomplices   had   guns”);
Commonwealth v. Brown, 81 N.E.3d 1173, 1182 (Mass. 2017) (“In this
case, where the predicate felonies were attempted armed robbery and
armed home invasion, the Commonwealth also was required to prove
that the defendant knew that one of his accomplices possessed a
firearm.”); Brooks v. State, 180 P.3d 657, 662 (Nev. 2008) (“Here, the
State presented evidence that Brooks drove the vehicle to and from
Davis’s home and knew the location of Davis’s discarded purse.
However, it is unclear whether Brooks had knowledge of the other
offender’s use of the gun. . . . [T]he State must also prove that Brooks
had knowledge of the use of the deadly weapon.”); State v. Bohannan,
503 A.2d 396, 399 (N.J. Super. Ct. App. Div. 1986) (“[A]n accomplice will
be guilty of armed robbery, regardless of whether he actually possessed
or used a weapon, only where he had the purpose to promote or facilitate
an armed robbery.”); Wyatt v. State, 367 S.W.3d 337, 341 (Tex. App.
2012) (“We agree with appellant that even if the jury believed that
appellant participated in the robbery by serving as Tolbert’s getaway
driver and sharing in the proceeds of the robbery, the record contains no
evidence that appellant ever was aware that the firearm ‘would be, was
being, or had been used or exhibited during the offense.’ ”); State v.
Wimpie, No. 01-1634-CR, 2002 WL 234238, at *3 (Wis. Ct. App. Feb. 19,
2002) (per curiam) (affirming Wimpie’s conviction for armed robbery
                                    17

because “a jury could conclude that Wimpie knew that Martin claimed to
have a gun”).    But see State v. McCalpine, 463 A.2d 545, 551 (Conn.
1983) (finding the state did not have to prove intent to use a deadly
weapon in order to establish accessory liability); People v. Young, 318
N.W.2d 606, 607 (Mich. Ct. App. 1982) (determining it was not necessary
that “the defendant knew that Bennett was armed” but only that
“carrying or using a weapon to commit the robbery was fairly within the
scope of the common unlawful enterprise”); State v. Ward, 473 S.W.3d
686, 692–93 (Mo. Ct. App. 2015) (holding that under Missouri law, a
defendant may be convicted under a theory of accomplice liability for
first-degree robbery if the use of a firearm could be “reasonably
anticipated”).
      Of course, knowledge can be proved by circumstantial evidence.
See State v. McDowell, 622 N.W.2d 305, 308 (Iowa 2001).          The State
notes the following: (1) Henderson knew Anderson possessed a weapon
(although he didn’t regularly carry it with him), (2) it would make little
sense for two people to try to rob a store staffed by four people without a
gun if one was available, and (3) the jury didn’t have to believe Nelson’s
testimony that the plan was not to use a gun and the plan only changed
shortly before the robbery after Henderson had left the group.
      On our review of this record, we hold a reasonable jury could not
have found beyond a reasonable doubt that Henderson knew a gun
would be used. Notably, the prosecutor argued to the jury only that the
use of a gun was “foreseeable.” While the jury did not have to believe
everything Nelson said, there was no contrary evidence as to how the
robbery plan developed. It isn’t implausible that a group of young men
would think that two of them without using a gun could successfully rob
a pharmacy staffed by two men and two women.            See, e.g., State v.
Copenhaver, 844 N.W.2d 442, 445–46 (Iowa 2014) (describing unarmed
                                          18

bank robbery committed by a lone individual while two tellers and two
bank officers were in the bank). One good reason not to use a firearm is
Iowa’s 17.5 year mandatory minimum prison term for first-degree
robbery, one of the most severe in the country.                    See Iowa Code
§ 902.12(5); Ed Mansfield & Julia Steggerda-Corey, Mandatory Minimum
Sentencing: A Closer Look at Iowa 17–20 tbl.4 (unpublished manuscript)
(on file with authors).
       Because there was insufficient evidence to convict Henderson of
first-degree robbery as an aider and abettor due to a failure of proof on
the dangerous weapon element, that conviction must be set aside. The
question remains what to do next. The jury necessarily found sufficient
evidence to establish the other elements of first-degree robbery, namely,
intent to commit a theft and assault.                The jury was instructed in
Instruction No. 23 that if they found only those two elements, and not
the dangerous weapon element, they should find the defendant guilty of
the lesser included offense of second-degree robbery. 2 Accordingly, the
appropriate remedy is to remand the case for the district court to enter
judgment and sentence on the lesser included offense of robbery in the
second degree. See Ortiz, 905 N.W.2d at 183; State v. Morris, 677 N.W.2d
787, 788–89 (Iowa 2004); State v. Pace, 602 N.W.2d 764, 773 (Iowa
1999).
       IV. Conclusion.
       For the foregoing reasons, we reverse Henderson’s conviction and
sentence on first-degree robbery and remand for entry of conviction and
sentence on second-degree robbery.
       DECISION OF COURT OF APPEALS VACATED; DISTRICT
COURT      JUDGMENT         REVERSED           AND   CASE     REMANDED          WITH
DIRECTIONS.

       2Thiscase predates the legislation that established third-degree robbery. See
2016 Iowa Acts ch. 1104, § 4 (codified at Iowa Code § 711.3A (2017)); Ortiz, 905 N.W.2d
at 180.